


109 HCON 465 IH: Expressing the sense of the Congress

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 465
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Thompson of
			 California (for himself, Mr.
			 McHugh, Mr. McDermott,
			 Mr. Tom Davis of Virginia,
			 Mr. Skelton,
			 Mr. Jefferson,
			 Mr. Sherwood,
			 Mr. Schiff,
			 Ms. Pelosi, and
			 Mr. George Miller of California)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding the need for additional research into the chronic neurological
		  condition hydrocephalus, and for other purposes.
	
	
		Whereas hydrocephalus is a serious neurological condition,
			 characterized by the abnormal buildup of cerebrospinal fluids in the ventricles
			 of the brain;
		Whereas there is no known cure for hydrocephalus;
		Whereas hydrocephalus affects an estimated one million
			 Americans;
		Whereas 1 or 2 in every 1000 babies are born with
			 hydrocephalus;
		Whereas over 375,000 older Americans have hydrocephalus,
			 which often goes undetected or is misdiagnosed as dementia, Alzheimer’s
			 disease, or Parkinson’s disease;
		Whereas with appropriate diagnosis and treatment, people
			 with hydrocephalus are able to live full and productive lives;
		Whereas the standard treatment for hydrocephalus was
			 developed in 1952, and carries multiple risks including shunt failure,
			 infection, and overdrainage;
		Whereas there are fewer than 10 centers in the United
			 States specializing in the treatment of adults with normal pressure
			 hydrocephalus;
		Whereas each year, the people of the United States spend
			 in excess of $1 billion to treat hydrocephalus;
		Whereas a September 2005 conference sponsored by 7
			 institutes of the National Institutes of Health—Hydrocephalus: Myths,
			 New Facts, Clear Directions—resulted in efforts to initiate new,
			 collaborative research and treatment efforts; and
		Whereas the Hydrocephalus Association is one of the
			 Nation's oldest and largest patient and research advocacy and support networks
			 for individuals suffering from hydrocephalus: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)the Director of
			 the National Institutes of Health should be commended for working with leading
			 scientists and researchers to organize the first-ever National Institutes of
			 Health conference on hydrocephalus;
			(2)the Director of
			 the National Institutes of Health should continue the current collaboration
			 with respect to hydrocephalus among the National Institute of Neurological
			 Disorders and Stroke; the Office of Rare Diseases; the National Institute on
			 Aging; the National Institute of Child Health and Human Development; the
			 National Eye Institute; the National Institute of Biomedical Imaging and
			 Bioengineering; and the National Human Genome Research Institute;
			(3)funding should be
			 increased for research into the epidemiology, pathophysiology, disease burden,
			 and improved treatment of hydrocephalus; and
			(4)public awareness and professional education
			 regarding hydrocephalus should increase through partnerships between the
			 Federal Government and patient advocacy organizations, such as the
			 Hydrocephalus Association.
			
